El Juez Asociado Sr. dél Toro,
emitió la opinión del tribunal.
El día 2 de julio de 1915 comparecieron ante notario' público Jacobo Rosenstadt y su esposa y. otorgaron una escri-tura haciendo constar que habían vendido dos o tres meses antes dos casas situadas en Caguas a la corporación Rosen-stadt & Waller, Inc., por pre'cio de diez mil trescientos dos dollars que recibieron a su entera, satisfacción, y que otor-gaban la escritura a los efectos de que el contrato celebrado tuviese la-' eficacia legal necesaria y pudiera inscribirse en el registro - de ■ la, propiedad. En el mismo acto el dicho Ja-cobo Rosenstadt, actuando como presidente de la indicada1 corporación Rosenstadt & Waller, Inc., aceptó la escritura “por estar en un todo conforme con las bases acordadas para el'contrató' - * * por-las partes del mismo.” ' '
El documento se presentó para sil inscripción en el Regis-tro, de. la. Propiedad de. Caguas acompañado de otros de los • cuales resulta .que Rosenstadt & Waller,.Inc., es una corpora-ción organizada bajo las leyes del Estado de Nueva York, debidamente autorizada para hacer negocios en Puerto Rico; que entre esos negocios está el de la compra de propiedad; real, y que en una reunión de la junta de directores encar-gada del manejo de los asuntos de la corporación, se acordó comprar las casas a que se refiere la escritura, por el precio de $10,302, autorizándose expresamente a Jacobo Rosenstadt, *291presidente de la misma, para otorgar la documentación nece-saria.
El registrador se negó a inscribir el contrato “porqne verificándose la enajenación por los esposos Mr. Jacobo Rosenstadt y Mrs. Rosa L. Rosenstadt, se acepta la compra-venta por la corporación Rosenstadt & Waller, Inc., repre-sentada ésta por sn presidente el mismo.Mr. Jacobo Rosens-tadt; porqne en diebo contrato se refunden en nna persona las entidades del comprador y el vendedor, pnesto qne Mr. Jacobo Rosenstadt, de nna parte, es partícipe gerente de la sociedad conyugal que otorga el contrato de venta, y de otra, parte, es interesado en la corporación compradora y su repre-. sentante administrador, y porque por la ambigüedad en la redacción del referido documento no puede determinarse, fuera de toda duda, si el contrato de venta que se reseña en el mismo, se efectuó verbalmente, por documento privado o por escritura pública, en cuyos dos últimos casos no se inserta ni se acomp'aña por separado diebo contrato de venta, para conocer los términos y condiciones en que se baya, efectuado el referido contrato.” Contra la negativa del registrador interpuso la corporación compradora el presente recurso; gubernativo.
1. A nuestro juicio es erróneo el primero de los funda-., mentos de la nota recurrida. Jacobo Rosenstadt, ya como persona natural, bien como miembro de la sociedad de ganan-ciales que tiene constituida .con su mujer Rosa Rosenstadt, es una entidad distinta de la corporación Rosenstadt & Waller, Inc., de la cual es presidente. El registrador no ba citado ningún precepto de ley ni jurisprudencia alguna que sostenga la conclusión que consigna en su nota, y én ausencia de una prohibición legal expresa o tácita o 'de un resultado claramente , inmoral, debe prevalecer el principio de la libertad en "las transacciones de las personas bien sean éstas naturales,' ya '' jurídicas.
2. También es erróneo a nuestro juicio el segundo motivo de la nota. La redacción del documento no es ambigua. La *292certificación del acuerdo de la junta de directores de la cor-poración Eosenstadt & Waller, Inc., es clara y específica. La corporación acordó comprar determinadas fincas urbanas por una expresa suma de dinero y autorizó a su presidente para pagar el precio y otorgar la escritura y el presidente cumplió el acuerdo de la junta. En casos de .esta naturaleza no es obligatoria la presentación de los documentos previos que puedan haberse otorgado por las partes. Lo que la ley requiere y el sistema hipotecario exige es que conste la cele-bración del contrato en escritura pública y que el contrato en sí mismo tal como resulta de la escritura sea válido de acuerdo con la ley.
Por el contrato de compraventa, artículo 1348 del Código Civil, uno de los contratantes, — en este caso la sociedad con-yugal constituida por los esposos Eosenstadt, representada en la escritura personalmente por ambos socios, — se obligó a entregar una cosa determinada, — en este caso las dos casas, — y el otro, — en este caso la corporación Sosenstadt & Waller, Inc., representada en la escritura por su presidente expresamente autorizado por la Junta de Directores encangada del manejo de sus negocios, — a pagar por ella un precio cierto, en dinero o signo qué lo represente, — en este caso la suma de diez mil trescientos dos dollars.
Hubo consentimiento, objeto y causa, requisitos esenciales a todo contrato, existieron además las circunstancias espe-ciales que integran el contrato de compraventa, y la capa-cidad de las partes quedó cumplidamente acreditada. Las casas que antes pertenecieron a la sociedad conyugal Eosen-stadt, pertenecen hoy a Eosenstadt & Waller, Inc., y como la transferencia consta en documento público, procede inscri-birla en el registro de la propiedad correspondiente, ya que así lo ha solicitado una de las partes interesadas.
Debe revocarse la nota recurrida.

Revocada la nota recurrida y ordenada la inscripción solicitada.

*293Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.